                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

GULF RESTORATION NETWORK                                                  PLAINTIFF

v.                                                 CAUSE NO. 1:17CV130-LG-RHW

OSCAR RENDA CONTRACTING, INC.                                           DEFENDANT

                     ORDER GRANTING MOTION TO
               BIFURCATE LIABILITY AND PENALTY PHASES

      BEFORE THE COURT is the [58] Motion to Bifurcate Liability and Penalty

Phases filed by the plaintiff Gulf Restoration Network. The defendant Oscar Renda

Contracting Inc. filed its response in opposition, and the Network replied.

      Bifurcation is appropriate where convenient, economical, or necessary to

avoid prejudice. See Fed. R. Civ. P. 42(b) (“For convenience, to avoid prejudice, or

expedite and economize, the court may order a separate trial of one or more

separate issues, claims, crossclaims, counterclaims, or third party claims.”)

However, “the issue to be tried must be so distinct and separate from the others

that a trial of it alone may be had without injustice.” McDaniel v. Anheuser-Busch,

Inc., 987 F. 2d 298, 305 (5th Cir. 1993) (quoting Swofford v. B. & W., Inc., 336 F. 2d

406, 415 (5th Cir. 1964)).

      Because this is a Clean Water Act case, a jury will hear and determine the

liability portion, but the Court alone will assess the penalty. See Tull v. United

States, 481 U.S. 412, 427 (1987) (“[t]he trial court and not the jury should determine

the amount of penalty, if any.”) The factors the Court must consider are “the

seriousness of the violation or violations, the economic benefit (if any) resulting
from the violation, any history of such violations, any good-faith efforts to comply

with the applicable requirements, the economic impact of the penalty on the

violator, and such other matters as justice may require.” 33 U.S.C. § 1319(d).

Clearly, the jury will hear some evidence regarding these factors because it will be

relevant to liability, but there is no need for them to hear any evidence regarding

the financial factors. The matter of an appropriate penalty is separate and distinct

from the jury’s determination of Clean Water Act violations. Therefore, the Court

will exercise its discretion to bifurcate the liability and penalty phases of the trial in

this case.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [58] Motion to

Bifurcate Liability and Penalty Phases filed by the plaintiff Gulf Restoration

Network is GRANTED. In the event that the jury trial concludes with a verdict in

favor of the plaintiff, the Court will immediately commence with the penalty phase.

      SO ORDERED AND ADJUDGED this the 14th day of December, 2018.




                                                 s/   Louis Guirola, Jr.
                                                 LOUIS GUIROLA, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                           -2-
